Citation Nr: 1432032	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity prior to November 14, 2013 and in excess of 20 percent after November 14, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity prior to November 14, 2013 and in excess of 20 percent after November 14, 2013.   

5.  Entitlement to a separate evaluation for diabetic neuropathy of the bilateral upper extremities.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board previously remanded this matter for additional development in September 2013.  The development requested in the September 2013 included affording the Veteran VA examinations and readjudicating the claims in a Supplemental Statement of the Case.  The Veteran was afforded VA examinations in November 2013, and a Supplemental Statement of the Case was issued in February 2014.  Therefore, the Board concludes there was substantial compliance with the remand directives of September 2013.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a disability manifested by memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes mellitus has required insulin and restricted diet but has not required regulation of activities.

2.  Prior to November 14, 2013, diabetic neuropathy of the left lower extremity was manifested by symptoms that approximated mild incomplete paralysis.

3.  From November 14, 2013, diabetic neuropathy of the left lower extremity was manifested by symptoms that approximated moderate incomplete paralysis.  

4.  Prior to November 14, 2013, diabetic neuropathy of the right lower extremity was manifested by symptoms that approximated mild incomplete paralysis. 

5.  From November 14, 2013, diabetic neuropathy of the right lower extremity was manifested by symptoms that approximated moderate incomplete paralysis.  

6.  During the appeal period, diabetic neuropathy of the upper extremities has not been manifested by mild incomplete paralysis of the median nerve of either upper extremity. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

2.  Prior to November 14, 2013, the criteria for a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

3.  Prior to November 14, 2013, the criteria for a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  
 
4.  From November 14, 2013, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  
  
5.  From November 14, 2013, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  
  
6.  The criteria for separate compensable evaluations for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. § 1155 , 5107 (West 2002); 38 C.F.R. § 4.124a , Diagnostic Codes 8515, 8615, 8715 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO sent the Veteran a letter in March 2006 which informed him of the evidence required to substantiate his increased rating claims and explained how VA determined disability ratings and effective dates.  The information required by Vazquez was provided in a December 2008 letter.  This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. This letter included provisions for disability ratings and effective dates.  Although the notice was provided after the initial rating decision, the timing defect was cured by readjudication of the claim in the May 2009 Statement of the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The service treatment records and post-service treatment records identified by the Veteran have been obtained and associated with the claims file.  VA provided the Veteran with examinations for diabetes mellitus in August 2006, September 2008, January 2009 and May 2013.  VA examinations dated in August 2006, January 2009 and November 2013 address the severity of peripheral neuropathy of the lower extremities.  The November 2013 VA examination also addressed peripheral neuropathy of the upper extremities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations provided to the Veteran were based upon a review of the claims file and an interview of the Veteran and provided sufficient findings to rate the Veteran's diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from up to one year prior to the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Diabetes Mellitus

Service connection for diabetes mellitus was granted in a July 2003 rating decision, and a 20 percent rating was assigned from April 2003.  A claim for an increased rating was received in February 2006.  The Veteran asserts that his service-connected diabetes mellitus has increased in severity and requires regulation of activities.  

Diabetes mellitus is rated according to Diagnostic Code 7913.  A 20 percent rating is assignable for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119. 

A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

A 60 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1). 

The Veteran had a VA examination in August 2006.  The examination report noted that the Veteran's diabetes was treated with metformin and glipizide.  The Veteran denied restrictions of his activities of daily living.  The Veteran reported visits every four months to a diabetic care provider.  

In a statement dated in September 2008, the Veteran indicated that he was on both oral medication and insulin.  The Veteran stated that he was on a restricted diet and was limited in the activities that he could perform.  

The Veteran had a VA examination in January 2009.  The examination noted that he was on Glipizide and Metformin.  The Veteran reported that he started on insulin in August 2008.  The Veteran reported that the Veteran did not have episodes of ketoacidosis or hypoglycemic reactions that required hospitalization.  The report noted visits to a diabetic care provider were every four months.  The examination did not address whether diabetes mellitus required restriction of activities.  

A VA treatment record dated in January 2009 reflects that a physician advised the Veteran not to drive due to retinal pathology. 

The Veteran had a VA examination in May 2013.  The examination report indicated that diabetes mellitus is managed with restricted diet, oral hypoglycemic agents and insulin.  The examiner noted that diabetes mellitus did not require regulation of activities.   The report indicated that the Veteran had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions.  The examiner indicated that the Veteran had less than two visits per month to a medical provider for episodes of ketoacidosis or hypoglycemic reactions.  

After a careful review of the record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  The evidence of record reflects that insulin and a restricted diet are required, which is contemplated by the 20 percent rating assigned.  The evidence of record does not establish that the Veteran's activities are regulated.  In October 2006, the Veteran denied any restriction of his activities due to diabetes mellitus.  In May 2013, the VA examiner opined that regulation of activities was not required.

The Board has considered the Veteran's statements with regard to his disability, in which the Veteran indicated that his activities are restricted.  The Veteran is competent to report his diabetes mellitus symptoms.  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, regulation of activities must be shown by medical evidence.  The VA examination reports and VA outpatient medical records of record do not provide any notations or findings indicating that the Veteran has been instructed to restrict his activities by avoiding strenuous occupational and recreational activities due to diabetes mellitus.  VA treatment records reflect that the Veteran was advised to limit his driving due to retinal pathology, but the records did not indicate that this restriction of driving was recommended because of diabetes mellitus.  The medical findings regarding regulation of activities are more probative than the Veteran's lay assertions. 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran has medical evidence showing regulation of activities as defined in Diagnostic Code 7913. Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.120, Diagnostic Code 7913.  A 40 percent disability evaluation for diabetes mellitus is not warranted because regulation of activities is not shown. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).  

Diabetic Neuropathy of the Lower Extremities

The Veteran seeks increased ratings for diabetic neuropathy of the right and left lower extremities.  He asserts that his neuropathy has worsened.

A December 2004 rating decision granted service connection for neuropathy of the lower extremities and assigned a 10 percent rating for each lower extremity from June 2004.  A claim for an increased rating was received in February 2006.

A 20 percent rating is assigned for diabetic neuropathy of each of the lower extremities.  The Veteran's lower extremity peripheral neuropathy disabilities  are rated under 8520 (paralysis of the sciatic nerve).  Under this code, an evaluation of 10 percent is for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.   38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2013). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 . Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6.

Prior to November 14, 2013

The Veteran had a VA examination in August 2006.  Examination of the lower extremities showed no edema and chronic tinea and onychomycotic changes of the feet.  Pedal pulses were present but diminished.  The examiner diagnosed diabetic neuropathy of the bilateral lower extremities, moderate to severe.  

A VA treatment record dated in December 2006 reflects that the Veteran was seen for electrodiagnostic evaluation for possible neuropathy.  The report noted intermittent numbness in the distal legs for about a year and cramps in both calves for about six months.  On neurological examination, the Veteran had normal tone and strength throughout.  His deep tendon reflexes were symmetric throughout except trace on the left ankle and absent on the right.  Sensory examination revealed decreased sensation to pin prick in the distal lower extremities with decreased vibration in distal lower extremities and normal proprioception.  He had absent Babinski bilaterally.  

The report noted electrophysiologic evidence suggestive of bilateral lumbosacral radiculopathy involving the L5 and S1 roots.  Nerve conduction studies showed normal bilateral peroneal and tibial distal motor latencies.  Concentric needle EMG was performed on the right tibialis anterior.  Insertional and resting activity were normal and volitional activity revealed normal motor unit action potentials with normal recruitment patterns.  The Veteran declined further needle EMG examination due to discomfort.  The report indicated that there was no clear electrophysiologic evidence for polyneuropathy.  

Upon VA examination in January 2009, the Veteran reported numbness of the feet and ankles and moderate pain.  Examination indicated that there was no peripheral edema.  Deep tendon and peripheral pulses were intact.  There were no ulcers or open sores of the extremities.  The examiner noted decreased sensation of the stocking distribution bilaterally.  Motor examination was 5/5, and gait was within normal limits.  The Veteran had normal deep tendon reflexes and good strength.  

The Board finds that the evidence does not support a rating in excess of 10 percent for diabetic neuropathy of either lower extremity for the period prior to November 14, 2013.  The evidence during this period reflects that neuropathy of the lower extremities was manifested by numbness, cramps and pain of the feet and ankles and decreased sensation.  VA treatment records and examinations show that the Veteran had normal tone and strength in December 2006 and normal motor examination in January 2009.  Nerve conduction studies in December 2006 were normal. Examination in January 2009 showed intact deep tendon and peripheral pulses and good strength.   

As the evidence of record does not show that the severity of diabetic neuropathy of the lower extremities more nearly approximated moderate incomplete paralysis for the period prior to November 14, 2013, higher ratings are not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).  

From November 14, 2013

The Veteran had a VA examination in November 2013.  The Veteran reported numbness and tingling in his feet.  He reported that his feet felt like they were sleeping all the time and burned at night.  

The examiner noted a history of peripheral neuropathy with numbness and tingling of the feet.  The examiner noted symptoms of moderate severity in both lower extremities.  Intermittent moderate pain and moderate dysesthesias were also noted.  In addition, moderate numbness of both lower extremities was noted.  

Examination showed decreased monofilament testing of the ankles and lower legs and the feet and toes.  Cold sensation of both lower extremities was decreased.  Normal strength of the lower extremities was noted.  Deep tendon reflexes were normal in both knees but were absent in both ankles.   There was no atrophy and no trophic changes. 

During the time period from November 14, 2013, the evidence of record shows that diabetic neuropathy of the lower extremities was manifested by pain, parasthesias, numbness and cold sensation in the lower extremities.  There is no atrophy and no muscle changes.  The examiner indicated that the Veteran had no more than moderate incomplete paralysis of the sciatic nerve.  The RO assigned a 20 percent rating for diabetic neuropathy of the right and left lower extremities based upon the November 2013 VA examination findings.

The rating criteria provide that moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  As moderately severe incomplete paralysis is not demonstrated, a rating in excess of 20 percent is not warranted for diabetic neuropathy of the lower extremities.  The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable.   See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).  

Rating for Diabetic Neuropathy of the Upper Extremities

Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

A report of a VA examination dated in January 2009 reflects that the Veteran reported numbness and tingling of his hands.  Examination revealed good response to monofilament testing to the upper extremity glove distribution.  

Upon VA examination in November 2013, the Veteran denied numbness and tingling in his hands.  The report indicated that the Veteran did not have upper extremity symptoms attributable to diabetic neuropathy, such as pain, numbness, and tingling, parasthesias and dysesthesias.  The examiner indicated that the Veteran did not have upper extremity neuropathy.  

The Board finds that the criteria for a separate compensable rating for diabetic neuropathy of the upper extremities are not met.  The Veteran reported numbness and tingling in his hands in January 2009.  The examiner did not indicate that the symptoms were manifested by mild incomplete paralysis of the median nerve of either  of the upper extremities.  The Veteran denied any upper extremity neuropathy symptoms in November 2013.  The November 2013 VA examiner concluded that the Veteran does not have upper extremity neuropathy.

The Board finds that the criteria for a compensable rating for diabetic neuropathy of the upper extremities is not warranted, as the evidence does not reflect compensable symptomatology during the appeal period.  In the absence of any evidence of compensable neuropathy symptomatology in either  upper extremity neuropathy during the appeal period, the preponderance of the evidence is against the assignment of a compensable evaluation for peripheral neuropathy of either upper extremity.  The preponderance of the evidence is against the claims, so the benefit of the doubt rule is not applicable.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).  


Extraschedular considerations

 In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, a comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus and diabetic neuropathy disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

Prior to November 14, 2013, a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity is denied.

Prior to November 14, 2013, a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity is denied.  

From November 14, 2013, a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity is denied.

From November 14, 2013, a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity is denied.  

Compensable ratings for diabetic neuropathy of the upper extremities are denied.   


REMAND

The Board previously remanded this matter in order to obtain a medical opinion.
Upon VA examination in November 2013, the VA examiner indicated that the Veteran could have a memory deficit due to dementia.  

Upon VA examination in November 2013, the examiner diagnosed "rule out dementia."  The examiner stated that the Veteran's memory problems could be from dementia, which needed to be testing with further neuropsychological testing.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the November 2013 examiner opined that a neuropsychological assessment was necessary, a remand is warranted to obtain a neuropsychological assessment to ascertain whether the Veteran currently has dementia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neuropsychological examination to determine the nature and etiology of any memory disorder, including dementia, if present.  The claims file should be provided for the examiner's review.  The examinations report should note that the claims file was reviewed.  

Any necessary diagnostic studies should be performed.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. 

Following the completion of the evaluation, the examiner should state whether a diagnosis of dementia, or a memory loss disorder, is appropriate. 

If a diagnosis of dementia or a memory loss disorder is rendered, the VA examiner should provide an opinion as to whether the current disorder is at least as likely as not (50 percent or greater likelihood) proximately due to, or caused by the Veteran's service-connected diabetes mellitus. The VA examiner should render an opinion as to whether memory loss disorder/ dementia is aggravated by (permanently worsened by) service-connected diabetes mellitus.


The VA examiner should provide a detailed rationale for the opinions stated.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, the AOJ should review the examination and ensure that an adequate medical opinion has been provided. 

3.  Following the completion of the requested actions, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


